      Case 2:20-cr-00040-MHT-JTA Document 47 Filed 12/23/20 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
      v.                               )              2:20cr40-MHT
                                       )                  (WO)
AARON CHRISTOPHER NORTH                )

                                   ORDER

      During sentencing on November 12, 2020, the court

ordered     that,     as    a     condition          of     defendant        Aaron

Christopher       North’s        release          pending        his   voluntary

surrender, he undergo a full mental-health assessment.

The    Federal      Defender’s         Office       was     to     arrange     the

assessment       within    30    days       of    the     imposition     of    the

sentence and file the report of the assessment with the

court.      As    more    than    30       days    have    passed      since   the

imposition of the sentence and no report has yet been

filed, it is ORDERED that, by 12:00 p.m. on January 4,

2021, defense counsel is to file a statement explaining

why the mental-health report has not yet been filed with

the court.

      DONE, this the 23rd day of December, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
